Citation Nr: 9925096	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.  This appeal arises from a November 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO). 

In February 1999, the Board of Veterans' Appeals (Board), in 
part, remanded the case for additional development.  
Subsequently, a May 1999 rating action continued a 
noncompensable evaluation for service connected bilateral 
hearing loss, and again denied the claim for a total 
disability rating based on individual unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 31 decibels and in the left ear of 34 decibels, 
with speech recognition ability of 88 percent in each ear.

3.  The veteran's combined service connected disability 
evaluation is 40 percent.  

4.  The veteran has earned a G.E.D., and has work experience 
as a postal service clerk, and a guard; he is currently 
employed in a nursing home.

5.  The veteran's service connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable for the purpose of 
entitlement to a total rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 
4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Bilateral Hearing Loss

The RO granted entitlement to service connection for high 
frequency hearing loss of the left ear in June 1993 and 
assigned a noncompensable disability evaluation for that 
disability, effective from February 1993.  The Board granted 
service connection for right ear hearing loss in February 
1999, and the RO continued the noncompensable disability 
evaluation for bilateral hearing loss in May 1999.  The 
veteran contends that he is entitled to a compensable 
evaluation.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 (1998) of VA's Schedule for Rating 
Disabilities.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss is determined by 
application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).

The veteran was afforded a VA audiological examination in 
August 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
10
30
50
LEFT

25
15
50
60

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 28 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 38 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 68 
percent in the left ear.  The examiner diagnosed moderate 
high frequency sensorineural hearing loss in the right ear 
and moderately severe high frequency sensorineural hearing 
loss in the left ear.

The reported 28 decibel average pure tone threshold loss in 
the right ear and the 88 percent correct speech 
discrimination score in the right ear, when entered into 
Table VI of § 4.87, result in a hearing impairment with a 
numeric designation of II in the right ear.  The reported 38 
decibel average pure tone threshold loss in the left ear and 
the 68 percent correct speech discrimination score in the 
left ear, when entered into Table VI of § 4.87, result in a 
hearing impairment with a numeric designation of IV in the 
left ear.  When applied to Table VII of § 4.87, the numeric 
designations of II and IV translate to a 0 percent evaluation 
for the veteran's service-connected hearing disability.  38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).  

The most recent VA audiological examination was conducted in 
March 1999.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
15
35
50
LEFT

20
15
45
55

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 31 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 34. Speech audiometry revealed speech recognition 
ability of 88 percent in each ear.  The examiner diagnosed 
moderate high frequency sensorineural hearing loss 
bilaterally.

The reported 31 decibel average pure tone threshold loss in 
the right ear and the 88 percent correct speech 
discrimination score in the right ear, when entered into 
Table VI of § 4.87, result in a hearing impairment with a 
numeric designation of II in the right ear.  The reported 34 
decibel average pure tone threshold loss in the left ear and 
the 88 percent correct speech discrimination score in the 
left ear, when entered into Table VI of § 4.87, result in a 
hearing impairment with a numeric designation of II in the 
left ear.  When applied to Table VII of § 4.87, the numeric 
designations of II in each ear translate to a 0 percent 
evaluation for the veteran's service-connected hearing 
disability.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).

Accordingly, the degree of hearing impairment as shown by the 
recent medical findings does not support entitlement to an 
increased disability evaluation.  In so concluding, the Board 
is cognizant of the veteran's general contention that the 
severity of his bilateral hearing loss has increased.  
However, in evaluating the veteran's claim, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the veteran's 
claim, and an increased disability evaluation for his 
service-connected hearing loss disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).  The Board has considered the 
changes to the rating schedule pertaining to the evaluation 
of hearing impairment published at 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Such changes do not affect the above 
analysis.  The facts in this case do not raise a reasonable 
doubt which could be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

Individual Unemployability

The veteran claims that he is unable to work due to his 
service-connected disabilities.  He is service connected for 
major depression, rated as 30 percent disabling, tinnitus, 
rated as 10 percent disabling, and bilateral hearing loss, 
rated as noncompensably disabling.  His combined service 
connected disability evaluation is 40 percent.  

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  Pertinent factors for consideration 
include the severity and nature of the service-connected 
disabilities, the employment history, and the veteran's 
educational and vocational attainment.  38 C.F.R. § 4.16(b) 
(1998).

On a VA Form 21-8940 filed in July 1997, the veteran 
indicated that he was currently employed as a clerk at the 
Postal Service.  He indicated that he had been in that 
position since 1994, and had worked as a Wells Fargo guard 
for approximately two years prior to that.  The veteran 
indicated that he had earned a G.E.D.  A letter from the USPS 
dated in November 1997 indicated that the veteran had been 
terminated for being absent without leave since July 1997.  
On a VA psychiatric examination report dated in March 1999, 
the veteran indicated that he had a history of "going from 
job to job."  He stated that since December 1998 he had been 
employed at a funeral home, and prior to that had worked in a 
furniture store.  The examiner described his major depressive 
disorder as mild.  

The evidence is this case indicates that the veteran is 
currently employed, and has been for most of the last seven 
years.  There is simply no evidence establishing that the 
veteran suffers from unusual or exceptional circumstances 
which place him in a different position from any other 
veteran with similarly-rated disabilities.  While the 
veteran's major depression and tinnitus might contribute to 
his moving from job to job, there is no indication that they 
prevent all gainful work; as noted above, the veteran is 
currently employed. 

Inasmuch as a balance of positive and negative evidence has 
not been presented in this case, the standards pertaining to 
reasonable doubt are not applicable.  38 C.F.R. § 3.102 
(1998).  A total rating based upon his individual 
unemployability is, therefore, not warranted.


ORDER

The appeal is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

